Citation Nr: 0619838	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  00-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970 and from October 1990 to July 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Roanoke, Virginia Regional Office 
(RO) that, in pertinent part, denied a claim of service 
connection for actinic keratoses.  The veteran perfected on 
appeal to the Board on this issue. 

In September 2001, the veteran withdrew his request for a 
hearing before a Veterans Law Judge at the RO.

The Board remanded the case in August 2003 for additional 
development of the evidence. 

FINDINGS OF FACT

With the benefit of the doubt afforded to the veteran, the 
veteran has actinic keratoses due to sun exposure during 
active service in the Persian Gulf.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a skin disorder, identified as actinic 
keratoses, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board has 
considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has a skin condition, 
specifically actinic keratoses, as a result of excessive 
exposure to the sun during service.  The record shows that 
the veteran served in Vietnam during his first period of 
service from December 1968 to July 1970.  He subsequently 
served on active duty from October 1990 to July 1991, which 
included service in the Persian Gulf, specifically Kuwait.  
The service medical records for both periods of service do 
not show any diagnosis of a skin condition.

Post service medical records show that the first diagnosis of 
actinic keratoses was noted in a February 1994 outpatient 
treatment record.  The examiner noted some scaly red skin 
lesion on the veteran's scalp, forehead, temples and around 
his right eye, consistent with actinic keratoses and treated 
with liquid nitrogen cryotherapy.  A September 1997 private 
outpatient record shows that the veteran reported a six year 
history of splotches on the forehead.  The examiner noted 
extensive actinic keratoses on the face and arms, previously 
treated with liquid nitrogen therapy.  It was indicated that 
there was extensive actinic damage to the forehead, some 
areas on the ears, forearms, and back of hands.  Subsequent 
private treatment records show continued treatment for 
actinic keratoses.

On VA examination in March 2004, the examiner noted that the 
claims file and medical records were reviewed.  The veteran's 
service in the Persian Gulf was noted.  The veteran reported 
that skin lesions of his forehead, face and forearms started 
as small rashes and were discovered accidentally during a 
routine examination in 1992.  He reported that this was 
treated with cryotherapy but that he continued to have 
flareups of the lesion.  Examination revealed small skin 
lesion on the forearms and the side of the face.  The 
diagnosis was history of actinic keratoses with previous 
treatment with cryotherapy and skin cream.  The examiner 
noted that the skin problem was common in people with fair 
skin, usually exacerbated by sun exposure.  It was stated 
that the skin lesions were less likely attributed to his 
military service because actinic keratoses is a very common 
skin disorder for people with fair skin, with prolonged sun 
exposure.

The Board has reviewed the entire record, including the 
contentions of the veteran and the medical evidence.  
Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the evidence supports a finding that 
actinic keratoses was incurred in service.  The record 
clearly shows that the veteran served in the Persian Gulf.  
DD Forms 214 and 215 reflect that he was the recipient of the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  
As such he served in a desert region and was most likely 
prone to sun exposure.  It is noted that he served as motor 
transport operator, indicating that he likely sent time 
outdoors in the sun.  While the VA examiner indicated the it 
was less likely that the skin disorder was attributable to 
service, he also indicated that actinic keratoses is common 
for fair skinned persons, like the veteran, with prolonged 
sun exposure.  The Board finds that the veteran's service is 
consistent with prolonged sun exposure.  There is no evidence 
to suggest that there was such prolonged sun exposure other 
than during active service.  In the absence of any 
contradictory medical evidence, and affording the benefit of 
the doubt to the veteran, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a skin disorder, identified as actinic 
keratoses.  The appeal is granted.


ORDER

Service connection for a skin disorder, identified as actinic 
keratoses, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


